Citation Nr: 0934310	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1959 to 
November 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2008, a 
statement of the case was issued in November 2008, and a 
substantive appeal was received in December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a Board videoconference hearing 
in July 2009.  However, the Veteran failed to appear.  
However, that same month, pursuant to 38 C.F.R. § 20.704(d), 
the Veteran submitted a motion requesting to reschedule a 
videoconference hearing due to transportation hardship 
circumstances.  In August 2009, the Board granted the 
Veteran's motion.  Under the circumstances, this case must be 
returned to the RO so that the Veteran is afforded an 
opportunity to present testimony at a Board hearing at the 
RO.

In May 2003, the Veteran filed an Appointment of Veterans 
Service Organization as Claimant's Representative and named 
Disabled American Veterans as his representative.  There does 
not appear to be a revocation of this appointment in the 
claims file.  However, in the June 2009 Certification of 
Appeal, the RO indicated that the Veteran was not 
represented.  The RO should clarify with the Veteran as to 
the whether he still desires Disabled American Veterans to 
act as his representative. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should clarify with the 
Veteran whether he is still represented 
by Disabled American Veterans.

2.  The RO should then reschedule the 
Veteran for a Board videoconference 
hearing.  The RO should notify the 
Veteran of the date, time and place of 
the hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


